Judgment, Supreme Court, New York County (Edwin Torres, J.), rendered June 24, 1998, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third and fourth degrees, and sentencing him, as a second felony offender, to concurrent terms of 6 to 12 years, unanimously affirmed.
There is no basis upon which to disturb the jury’s determinations concerning credibility. Furthermore, the verdict was not against the weight of the evidence. The jury’s inability to reach a verdict on the sale count does not warrant a contrary conclusion (see, People v Rayam, 94 NY2d 557). Concur — Williams, J. P., Ellerin, Wallach and Rubin, JJ.